931 F.2d 56
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NORTHERN GROUP SERVICES, INC., Plaintiff-Appellant,Masco Industries, Inc., Employees Benefit Plan HourlyEmployees, Masco Industries, Inc., Employees Benefit PlanSalaried Employees, Masco Industries, Inc., Self-FundedEmployee Benefit Plan, Highland Appliance Company MedicalBenefit Plan, Plaintiffs,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Auto OwnersInsurance Company, Auto Club Insurance Association, FarmersInsurance Exchange, Citizens Insurance Company of America,Michigan Insurance Company, Allstate Insurance Co.,Defendants-Appellees.
No. 90-2355.
United States Court of Appeals, Sixth Circuit.
April 23, 1991.

Before MERRITT, Chief Judge, BOYCE F. MARTIN, JR., Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff, Northern Group Services, Inc., has filed a notice of appeal from an order denying defendants' motions to decide state law issues and from "all other previous judgments and orders."    The plaintiff now moves for summary reversal based on recent Supreme Court decisions.  The defendants respond in opposition.  Two motions to dismiss the appeal have also been filed.  The plaintiff responds in opposition to the motions to dismiss.


2
It is therefore ORDERED that the defendants' motions to dismiss are granted.  The plaintiff's motion for summary reversal is moot.